 



EXHIBIT 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”), effective August 8, 2005, is made
by and between BlueLinx Corporation (“Company”) and Cerberus Capital Management,
L.P. (“Cerberus”).
     WHEREAS, Company is engaged in the business of building products
distribution (“Company’s Business Field”);
     WHEREAS, Cerberus has under retainer consultants that specialize in
operations management and support, and who provide Cerberus with consulting
advice concerning portfolio companies in which funds and accounts for which
Cerberus has investment discretion have invested;
     WHEREAS, the Company, with the approval of its Audit Committee, desires to
retain the services of certain of these consultants;
     WHEREAS, Cerberus is willing and desires to make available certain of its
consultants’ services to the Company under the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth herein, the parties hereby agree as follows:
     1. Availability and Services of Consultants. Company, with the approval of
its Audit Committee, hereby requests and Cerberus hereby agrees to make
available to the Company the consultants listed on Exhibit A hereto and such
other consultants as may be requested by Company during the term of this
Agreement, at rates not to exceed those listed on Exhibit A (hereinafter
referenced as “Consultants”). Each Consultant shall be responsible for his work
product and agrees to use his best efforts to perform all consulting work on
behalf of Company in a timely, competent, diligent, professional manner to the
best of Consultants’ ability and will carry out such duties in a manner
consistent with his fiduciary duties to Company notwithstanding any other
obligation Consultant may have to Cerberus. Cerberus and the Consultants agree
that the Consultants’ fiduciary duties shall run solely to the Company with
respect to any work performed on the Company’s behalf.
     2. Compensation. The remuneration to be paid by Company to Cerberus for the
performance of the Consultants shall be identical to the rates paid by Cerberus
to the Consultants. Cerberus shall invoice the Company on a monthly basis (or
for any ratable portion of a month actually worked). The monthly rates for each
of the Consultants are set forth in Exhibit A. Company shall pay only that
portion of Consultant’s monthly rate as the Consultant actually works on Company
matters at Company’s request and direction.
     3. Expenses. Consultants will be entitled to reimbursement for reasonable
travel expenses incurred by the Consultants at the request of Company and for
other incidental, reasonable and verifiable out-of-pocket expenses incurred by
Consultants in and necessary for the performance of Consultants’ services
hereunder including Consultants’ attendance at meetings on Company’s behalf,
consistent with Company’s travel policies and upon the submission by Consultant
of appropriate receipts or other documentation of such expenses as

 



--------------------------------------------------------------------------------



 



required thereby. Notwithstanding the foregoing, reimbursement of out-of- pocket
expenses shall not exceed dollar thresholds established from time to time by the
Audit Committee.
     4. Confidentiality. Cerberus and Consultants recognize and acknowledge that
as part of Consultants engagement hereunder, Consultants will be afforded access
to the Company’s confidential information and that said confidentiality must be
maintained for the protection of Company’s business and proprietary rights.
Accordingly, Cerberus and each Consultant agrees that it will keep in strict
confidence, will exercise reasonable efforts to assure safekeeping, and will
not, at any time during the Term of this Agreement or thereafter, except as
pre-approved in writing by an authorized officer of the Company, directly or
indirectly, disclose, furnish, disseminate, distribute, make available, use,
copy, duplicate, transfer or remove any: (i) confidential information of Company
and its subsidiaries, parent(s) or other non-Cerberus affiliate(s) or (ii)
confidential information of their customers, vendors, licensors, licensees or
suppliers or other information that has not been the subject of public
disclosure or which Company is obligated to keep confidential. Disclosure of
Confidential Information as required by law or court order to any state, local
or federal government or agency thereof shall not be deemed a breach of the
Agreement, provided that Consultant uses reasonable efforts to minimize the
disclosure and reasonably cooperates with Company in obtaining a protective
order for the Confidential Information.
     5. Return of Property. Within ten (10) days after termination of this
Agreement, Cerberus and Consultants shall deliver to the Company all
Documentation (as defined in Paragraph 7 below), confidential information,
records and reports under Paragraph 4 and property, information, data or other
materials of the Company either developed by or supplied to Consultants under
this Agreement, including the originals and all copies thereof in whatever and
all forms stored, except those materials made generally available to the public
by Company without contractual obligation and this Agreement.
     6. Term and Termination. This Agreement shall become effective as of the
date first written above and shall continue until the earlier of December 31,
2005 or written notice from the Company or the Audit Committee that the services
provided by the Consultants are no longer required. The Audit Committee shall
also have the right to terminate one or more of the Consultants during the Term
of the Agreement. Cerberus may terminate the Agreement upon thirty (30) days
written notice.
     7. No License. This Agreement shall not be construed to grant and does not
grant to Cerberus or Consultants any right or license with respect to any
invention, patent, trade secret, know-how, trademark, copyright, confidential
information, or confidential information of Company (apart from the right to
make necessary use of the same in rendering Consultants’ services hereunder).
     8. Independent Contractor. The Consultants’ relationship to Company during
the Term of this Agreement shall be that of an independent consultant and
contractor, and not as an employee or agent. Neither Cerberus nor Consultants
shall make any commitments, or bind or purport to bind or represent Company or
any of its affiliates in any manner either as its agent or in any other
capacity. Cerberus and the Consultants shall be responsible for the payment of
any

2



--------------------------------------------------------------------------------



 



and all taxes or contributions or other sums payable for Workers or Unemployment
Compensation or benefits, as well as all other federal, state or local taxes
payable by reason of Cerberus’ receipt of compensation in return for
Consultants’ consulting services hereunder and for the preparation and filing of
all related tax returns.
     9. Assignment of Agreement. This Agreement is personal to the Consultants,
and neither this Agreement nor any of Consultants’ obligations hereunder to
perform consulting services may be assigned or delegated by Cerberus or
Consultants to anyone else without the written permission of the Audit
Committee.
     10. No Waiver. The failure of either party to object to or take action with
regard to any breach or noncompliance with any provision of this Agreement shall
not be construed as a waiver or modification of that or any other provision, or
a waiver of any remedy for the breach or noncompliance.
     11. Severability. If any provision of this Agreement should be determined
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in whole or in part, and such determination should become final, such provision
or portion thereof shall be deemed to be severed or limited to the extent
required to render the remaining provisions and portions of this Agreement
enforceable, and the Agreement shall be enforced to give effect to the intention
of the parties insofar as possible.
     12. Applicable Law. This Agreement is made under and shall be construed and
interpreted in accordance with and governed by the internal laws of the State of
Georgia applicable to contracts made and to be wholly performed within the State
of Georgia.
     13. Entire Agreement. This Agreement including its Exhibits contains the
entire understanding of the parties with respect to its subject matter, and
supercedes and replaces any prior agreements, understandings or promises
relating to the subject matter hereof. This Agreement may be supplemented or
amended only upon mutual agreement of the parties in writing.
     14. Headings. The Paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in anyway the meaning or
interpretation of this Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed and delivered this Agreement intending it to be effective as of
the date and year first above written.

              BLUELINX CORPORATION   CERBERUS CAPITAL         MANAGEMENT, L.P.
 
           
 
           
By:
  /s/ Charles H. McElrea   By:   /s/ Mark Neporent
 
           
 
           
Name:
  Charles H. McElrea   Name:   Mark Neporent
 
           
 
           
Title:
  Chief Executive Officer   Title:   Managing Director
 
           
 
           
Date:
  August 8, 2005   Date:   August 8, 2005
 
           
 
           
 
            ACKNOWLEDGED AND AGREED TO BY:        
 
           
 
           
By:
      By:    
 
           
 
  Duane Goodwin       Marc Bourhis
 
           
By:
      By:    
 
           
 
  Peter Kirchof       Matthew Prevost
 
           
By:
           
 
           
 
  Varun Bedi        

4



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPENSATION SCHEDULE

          Name   Focus Area   Monthly Rate*
 
       
Duane Goodwin
  Specialty Procurement   $25,000
Peter Kirchof
  Sales and Pricing   $20,000
Varun Bedi
  Strategy   $17,000
Marc Bourhis
  Treasury   $25,000
Matthew Prevost
  Procurement   $20,000

*Company will be billed based on the percentage of each consultant’s time spent
working on Company related matters. For example, if a consultant with a monthly
rate of $20,000 spends 60% of their time, in a given month, working on Company
matters, Cerberus will bill the Company $12,000 that month for such service.

5